Citation Nr: 0626862	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-28 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity. 

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity. 
    

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
June 1868.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2003, which implemented the 
Board's decision earlier that month to grant the veteran's 
claim on appeal of entitlement to service connection for 
peripheral neuropathy and assigned a non-compensable (zero 
percent) disability evaluation.  Rating action by a Decision 
Review Officer in June 2004 granted separate 10 percent 
evaluations for peripheral neuropathy of the right upper, 
left upper, right lower, and left lower extremities.  In this 
appeal, the veteran seeks higher ratings for peripheral 
neuropathy of the bilateral upper and lower extremities.


FINDINGS OF FACT

1.  Peripheral neuropathy of the veteran's right upper 
extremity is manifested by no more than mild incomplete 
paralysis.

2.  Peripheral neuropathy of the veteran's left upper 
extremity is manifested by no more than mild incomplete 
paralysis.

3.  Peripheral neuropathy of the veteran's right lower 
extremity is manifested by no more than mild incomplete 
paralysis.

4.  Peripheral neuropathy of the veteran's left lower 
extremity is manifested by no more than mild incomplete 
paralysis.




CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.124, 4.124a, Diagnostic Code 8515 
(2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.124, 4.124a, Diagnostic Code 8515 
(2005).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.124, 4.124a, Diagnostic Code 8520 
(2005).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.124, 4.124a, Diagnostic Code 8520 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in May 2005 by the RO satisfied the statutory and 
regulatory duty to notify provisions.  The veteran has been 
afforded peripheral nerve examinations for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The veteran and his representative have had ample 
opportunity during the pendency of the appeal to submit 
evidence and argument in support of his increased rating 
claims, so the timing of the VCAA notice provided to the 
veteran was not in any way prejudicial to him.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2005).  The RO has evaluated the veteran's 
peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, and left lower 
extremity as each 10 percent disabling pursuant to Diagnostic 
Code 8515 (for the upper extremities) and Diagnostic Code 
8520 (for the lower extremities), by analogy.

Diagnostic Code 8515, pertaining to the median nerve, 
provides that mild incomplete paralysis of the median nerve 
of either the major or minor upper extremity warrants an 
evaluation of 10 percent.  Moderate incomplete paralysis of 
the median nerve of the major upper extremity warrants an 
evaluation of 30 percent.  Moderate incomplete paralysis of 
the median nerve of the minor upper extremity warrants an 
evaluation of 20 percent.  Higher evaluations of 50 percent 
for the major upper extremity and 40 percent for the minor 
upper extremity require severe incomplete paralysis of the 
median nerve.  

Diagnostic Code 8520, pertaining to the sciatic nerve, 
provides that mild incomplete paralysis of the sciatic nerve 
warrants an evaluation of 10 percent.  Moderate incomplete 
paralysis of the sciatic nerve warrants an evaluation of 20 
percent.  An evaluation of 40 percent requires moderately 
severe incomplete paralysis of the sciatic nerve.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  
38 C.F.R. § 4.124a (2005).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See the 
nerve involved for diagnostic code number and rating.  38 
C.F.R. § 4.124 (2005).

Factual Background

In January 1998, a private physician interpreted a nerve 
conduction velocity study as showing peripheral neuropathy of 
the veteran's upper and lower extremities.

At a VA peripheral nerves examination in August 2002, it was 
noted that the veteran was service connected for disability 
of the left ankle, residual of a fracture, and that he 
complained that pain radiated upward from his left ankle to 
his left lower extremity.  (There is, however, no pending 
claim on appeal for an increased evaluation for service-
connected residuals of a left ankle fracture.)  The veteran 
also complained of having a burning sensation in his lower 
extremities and in his upper extremities, mostly at wrist 
level.  (The veteran was subsequently diagnosed with carpal 
tunnel syndrome, but that disability is not service-
connected.)  The veteran stated that his left ankle disorder 
limited his ability to ambulate.  He indicated to the 
examining physician that most symptomatology of his 
extremities was in the lower extremities below the knees, 
especially on the left.  

The veteran denied having any specific parethesias or 
dysesthesias in a specific nerve distribution.  
"Paresthesia" is an abnormal touch sensation, such as 
burning, prickling, or formication, often in the absence of 
external stimuli.  See Dorland's Illustrated Medical 
Dictionary 1234 (Dorland's) (28th ed., 1994).  "Formication" 
is a tactile hallucination in which there is a sensation of 
tiny insects crawling over the skin.  See Dorland's at 653.  
"Dysesthesia" is a distortion of any sense, especially of 
the sense of touch.  See Dorland's at 515.

On clinical examination, strength was intact on motor 
examination with normal muscle tone, bulk, and range of 
motion, except for significantly restricted range of motion 
of the left ankle.  A sensory examination revealed decreased 
vibration in the distal aspect of the lower extremities.  No 
other sensory deficits of the extremities were found.  Deep 
tendon reflexes in the upper extremities were hypoactive.  
Deep tendon reflexes in the lower extremities were hypoactive 
at the level of the knees, and deep tendon reflexes were 
absent in the bilateral Achilles tendon.  

The pertinent diagnosis was minimal evidence of generalized 
early peripheral neuropathy.  

The veteran was afforded another VA peripheral nerves 
examination in June 2004, at which it was noted that he had a 
history of an old left ankle fracture, idiopathic [etiology 
unknown] peripheral neuropathy, and atrophy of the peroneal 
muscle (a disability for which service connection is not in 
effect).  Review of the veteran's VA outpatient treatment 
records showed his reports to his primary care physician of a 
good response to and no side-effects from prescribed 
medications.  The veteran arrived at the examination using a 
one-point wooden cane.  He was wearing a hinged AFO 
[ankle/foot orthosis] on his left leg and braces on both 
wrists.  The veteran complained of having pain in both his 
lower extremities and his arms when he was exposed to cold 
weather and of cramps in his lower extremities.  

A sensory examination showed loss of pinprick and touch 
distally in the long stocking and long glove distributions.  
On motor examination, there was no hemiparesis or monoparesis 
in any of the four extremities, and muscle tone was normal in 
all four extremities.  "Hemiparesis" is muscular weakness.  
See Dorland's at 746.   "Monoparesis" is slackening of 
strength, or weakness, of a single limb (that is, a single 
extremity).  See Dorland's at 1054.  On a postural arm 
extension test, there was no downward or pronator drift, and 
there were no involuntary movements or fasciculations.  A 
"fasciculation" is a small, local contraction of muscles, 
visible through the skin.  See Dorland's at  610.  Deep 
tendon reflexes were absent in the lower extremities and only 
traces in the upper extremities.  No gross atrophy of the 
distal muscles in the upper extremities and lower extremities 
was found.  The diagnosis was peripheral neuropathy of the 
upper and lower extremities, still idiopathic.  

VA outpatient treatment notes show that, in March 2004, the 
veteran continued to report pain in his left ankle joint and 
to have immobilization of the left ankle.  He had been 
prescribed pain medication for a cervical spine disorder, and 
a trial of a second analgesic medication was ordered as 
treatment for his peripheral neuropathy.  In January 2005, it 
was noted that the veteran had had relief of symptoms with 
use of the two analgesics.

In August 2005, a private physician reported that the veteran 
had carpal tunnel syndrome and "paralysis of the hands."        

Analysis

In determining the appropriate evaluation for the veteran's 
service-connected peripheral neuropathy of the extremities, 
the Board first notes that his complaints to VA examining and 
treating physicians during the appeal period have related 
principally to his service-connected left ankle disorder, the 
disability evaluation of which is not an issue before the 
Board at this time, and to his recently diagnosed bilateral 
carpal tunnel syndrome, for which service connection is not 
in effect.  The VA examining physician in August 2002 found 
that the symptomatology of the veteran's upper and lower 
extremity peripheral neuropathy was only "minimal".  The VA 
examining physician in June 2004 made objective findings of 
only some loss of sensation in the extremities on 
neurological testing.  The veteran's subjective complaints of 
"burning sensations" and pain of the upper and lower 
extremities have, by his own report to his treating VA 
physician, been relieved by prescribed medication provided to 
him by VA.  In August 2005, a physician reported that the 
veteran had diminished grip with both hands and weakness of 
both lower limbs.  The assessments included sprain in both 
wrists, fracture of the left ankle, and sprain of the right 
ankle and knee, as well as "Paralisis tibia peronial left 
30%."

On this record, the Board finds that no more than mild, or 
slight, incomplete paralysis of nerves affected by the 
veteran's service-connected peripheral neuropathy has been 
shown by competent medical evidence.  The involvement is 
wholly sensory and no more than mild in that respect.  
Neuralgia [pain extending along the course of a nerve] in a 
typical distribution so as to permit the examining physician 
to identify the nerve has not been demonstrated in this case.  
Therefore, the Board concludes that moderate incomplete 
paralysis of any nerve as a result of the veteran's service-
connected peripheral neuropathy has not been demonstrated by 
the competent and credible evidence of record, and 
entitlement to increased ratings for peripheral neuropathy of 
the upper and lower extremities is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124, 4.124a, 
Diagnostic Codes 8515, 8520 (2005).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied. 

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied. 

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


